DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues, regarding Claim 1, the amended claims are not disclosed or taught by the prior art of record, Witko (U.S. Pat. App. Pub. 2018/0126386), hereinafter Witko, in view of Eicher (U.S. Pat. App. Pub. 2015/015167) , hereinafter Eicher, Sahli (U.S. Pat. App. Pub. 2016/0045071), hereinafter Sahli, and Moneta (U.S. Pat. App. Pub. 2017/0135524), hereinafter Moneta, with respect to the amended claim limitations, “bearing elements” versus “ball bearings”.  Applicant further argues the lack of motivation to combine the Witko, Eicher and Moneta references.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner respectfully disagrees and notes that Eicher teaches a grinder for coffee, an organic matter, a related art to the claimed invention, being a grinding apparatus for consumable produce, and Moneta teaches a grinder for organic matter, an apparatus in the same art as the claimed invention.  Examiner further notes that a skilled Artisan would be motivated to look in the same art as the claimed invention, as well as related art, performing the same claimed function, in this case, grinding organic matter, to find inspiration for improvements on the current state of the art.  The functional grinding operations in both prior art references is the same as that claimed in the instant application, namely rotating grinding tools contacting organic material to reduce the size of the material.  Further, Applicant’s argument that the orientation of the cited prior art is neither disclosed nor suggested in the art, and is not relevant to the structure of the claimed apparatus.  The cited prior art references are thus pertinent to the claims and reasonable to combine. 
Applicant further argues, without citation of prior art, that the ball bearings of the cited prior art, Eicher and Sahli, would not be obvious to one of ordinary skill in the art.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Again, Applicant argues the orientation of the apparatus as proof against the combination of Eicher and Sahli.  Examiner notes Applicant’s argument that the orientation of the cited prior art is neither disclosed nor suggested in the art, and is not relevant to the structure of the claimed apparatus.  At issue is the structure of the friction reducing elements, as cited in the claims as ball bearings.  Cited prior art, Eicher and Sahli both disclose and further teach additional examples of a grinding apparatus for organic matter, in a related art, namely coffee grinders, using friction reducing elements to enhance the operation of the rotating grinding elements, clearly analogous to the claimed art.  The cited prior art references are thus pertinent to the claims and reasonable to combine. 
Applicant further argues that the seal limitation of Claim 2 is not disclosed not taught by the cited prior art.  Examiner respectfully disagrees and notes, as stated in the previous office action “Witko is silent to an inner bearing seal.  Eicher teaches an inner bearing seal (25) (Para [0033], Ln 11-12) proximal to the upper bearing track (as illustrated in Fig 3) and adapted to reduce contact between the fibrous substance and the plurality of ball bearings.  Examiner notes that although Eicher is not explicit to the inner bearing seal reducing contact between the fibrous substance and the plurality of ball bearings, such seals in the positions taught by Eicher are known to function for that purpose, as evidenced by Sahli, et alia (US 2016/0045071 ), hereinafter Sahli, (21) (Para [0128], Ln 8-11; Fig 5) & (35) (Para [0128], Ln 23-26; Fig 5)”. 
Regarding Applicant’s arguments with reference to Claim 19, Eicher teaches a ceramic friction reducing grinding ring (Para[0032], Ln 12).  Eicher further teaches ball bearings supporting the grinding ring (Para [0033], Ln 4).  Thus a skilled Artisan would readily recognize that ball bearings could be used as a friction reducing rotating element and that ceramic material, having been utilized in a related component, would be similarly advantageous as a material choice for the ball bearings.  The combination is thus related to the claimed invention and appropriate. 
Regarding Applicant’s arguments with reference to Claim 20, Applicant again argues a single reference, Moneta, which the combination of Witko/Eicher/Sahli/Moneta is used to reject the claims.  However, as stated above, Eicher teaches ball bearings, friction reducing elements for the rotating grinding elements, and Moneta teaches polymer friction reducing material, in a similar related art.  Thus a skilled Artisan would be motivated to use the material in one example of related art to improve an element in another related art, to improve the current state of the art.  The combination is thus related to the claimed invention and appropriate. 
Applicant further argues that dependent claims 5, 9-12, 16-17 are similarly overcome, by means of amendments to the independent claims, without providing specific arguments against the rejections of those claims. 
Response to Affidavit
The affidavit filed 25APR2022 is insufficient to overcome the rejection of claims 1-3, 5-20 based upon 35 USC 103 Rejection of Claims 1-3, 5-20 under Witko, in view of Moneta, as set forth in the last Office action because: 
1) facts presented are not germane to the rejection at issue, namely that the disclosed art of Witko could not operate having the bearing elements taught by Eicher, and 
2) showing is not commensurate in scope with the claims, namely Applicant argues that the prior art of Eicher would not operate as the invention claimed in the instant application. 
Examiner notes that no evidence is supplied by the Applicant to prove the assertion that the device of Eicher would not work as the intended invention in the instant application, namely the device of Eicher would not work if placed on its side.  Examiner notes this operational limitation is not supported by the instant application.  Examiner notes that no evidence is supplied by the Applicant to prove the assertion that the device disclosed by Witko would not operate as disclosed, having been modified by the ball bearing elements as taught by Eicher. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 13-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Witko, et alia (US 2018/0126386), hereinafter Witko, in view of Eicher, et alia (US 2015/0157167), hereinafter Eicher, in view of Sahli, et alia (US 2016/0045071 ), hereinafter Sahli, and Moneta, et alia (US 2017/0135524), hereinafter Moneta. 
Regarding Claim 1, Witko discloses a grinder (100), comprising: 
a base (20) having a first plurality of grinding teeth (24) & (26) for grinding a fibrous substance (Para [0002], Ln 2), and a grinding cap (10) comprising a second plurality of grinding teeth (12) & (13) for grinding the fibrous substance, the grinding cap being adapted to contact the base so that the grinding cap can be rotated relative to the base (Para [0035], Ln 2-3). 
Witko further discloses a single bearing (8) (Para [0035, Ln 6-7) and additionally discloses the purpose of the bearing is to reduce the fiction between the base and grinding cap (Para [0033], Ln 6-9). 
Witko is silent to upper/lower bearing tracks, a plurality of ball bearings, the bearing element material and lubricant, and wherein the lower bearing track, the plurality of ball bearings, and the upper bearing track reduce friction between the grinding cap and the base. 
Eicher teaches a grinder (Para [0029], Ln 2). Eicher further teaches a lower bearing track (23) (Para [0033], Ln 4-5; as illustrated in at least Fig 3) encircling the first plurality of grinding teeth (7) (Para [0033], Ln 5; Fig 1 ); a plurality of ball bearings (Para [0033], Ln 4) disposed in the lower bearing track (Para [0033], Ln 4-5; as illustrated in at least Fig 3); an upper bearing track (19) (Para [0033], Ln 1-3 & 13; Fig 4) in rotational contact with the plurality of ball bearings (as illustrated in at least Fig 3); the grinding cap (19) 
(as illustrated in at least Fig 3) being adapted to contact the upper bearing track 
so that the grinding cap can be rotated relative to the base (Para [0033], Ln 2-5).  Examiner notes that although Eicher is not explicit to wherein the lower bearing track, the plurality of ball bearings, and the upper bearing track reduce friction between the grinding cap and the base, Witko discloses this is the purpose of the bearing between the base and grinding cap (Para [0035], Ln 6-9). Witko further discloses the purpose of reducing friction between the base and grinding cap is to reduce wear and ease operation. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder as disclosed by Witko, to include the lower bearing track, the plurality of ball bearings disposed in the lower bearing track and the upper bearing track in rotational contact with the plurality of ball bearings, the grinding cap being adapted to contact the upper bearing track so that the grinding cap can be rotated relative to the base, as taught by Eicher, in order to reduce friction between the base and grinding cap, resulting in reduction of wear and ease of operation. 
Examiner further notes that Eicher teaches a ceramic bearing element (19) (Para [0032], Ln 10-12 the grinding ring mount has been interpreted as a bearing since it is illustrated and disclosed to be an element which supports at least one other, as illustrated in at least Fig 4).  Examiner further notes that the use of ceramic materials is known in the food grinder art, as evidence by Sahli (Para [0178], Ln 1-3), and the use of polymer materials for bearings (78) (Para [0085], Ln 10, 13, 15-18) & (104) (Para [0089], Ln 6-8). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder as disclosed by combined Witko/Eicher, to include bearings of ceramic or polymer material, as taught by Sahli and Moneta, respectively, to ensure food safety. 
Examiner further notes that combined Witko/Eicher/Sahli/Moneta is silent to any bearing lubricant, which Examiner has interpreted to mean that none is present. 
Regarding Claim 2, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko is silent to an inner bearing seal. Eicher teaches an inner bearing seal (25) (Para [0033], Ln 11-12) proximal to the upper bearing track (as illustrated in Fig 3) and adapted to reduce contact between the fibrous substance and the plurality of ball bearings. Examiner notes that although Eicher is not explicit to the inner bearing seal reducing contact between the fibrous substance and the plurality of ball bearings, such seals in the positions taught by Eicher are known to function for that purpose, as evidenced by Sahli, et alia (US 2016/0045071 ), hereinafter Sahli, (21) (Para [0128], Ln 8-11; Fig 5) & (35) (Para [0128], Ln 23-26; Fig 5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher/Sahli/Moneta to include the inner bearing seal, as taught by Eicher, to reduce contact between the fibrous substance and the plurality of ball bearings, and thus improve the longevity and operation of the grinder. 
Regarding Claim 3, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko is silent to an inner bearing seal. Eicher teaches an outer bearing seal (24) (Para [0033], Ln 9-11) proximal to the upper bearing track (as illustrated in Fig 3) and adapted to reduce contact between the fibrous substance and the plurality of ball bearings. 
Examiner notes that although Eicher is not explicit to the outer bearing seal reducing contact between the fibrous substance and the plurality of ball bearings, such seals in the positions taught by Eicher are known to function for that purpose, as evidenced by Sahli, et alia (US 2016/0045071 ), hereinafter Sahli, (21) (Para [0128], Ln 8-11; Fig 5) & (35) (Para [0128], Ln 23-26; Fig 5).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher/Sahli/Moneta to include the outer bearing seal, as taught by Eicher, to reduce contact between the fibrous substance and the plurality of ball bearings, and thus improve the longevity and operation of the grinder. 
Regarding Claim 4, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko is silent to an inner bearing seal. Eicher teaches the plurality of ball bearings comprises ball bearings (Para [0033], Ln 4). 
Regarding Claim 6, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses at least one magnet (6) (Para [0036], Ln 2) disposed between the base and the grinding cap (Fig 2), the magnet adapted to connect the grinding cap to the base when the grinder is not in use (Para (0036], Ln 10-13). 
Regarding Claim 7, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses a first container (30) adapted to attach to the base opposite the grinding cap (Para [0037], Ln 1-2). 
Regarding Claim 8, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the base comprises a plurality of base openings (22) (Para [0041], Ln 5-7; Fig 4) adapted to allow the fibrous substance to pass through the base to the first container as the fibrous substance is ground (Para [0041], Ln 5-7). 
Regarding Claim 9, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the first container is adapted to attach to the base with at least one first connection mechanism comprising a container magnet (7) (Para [0037], Ln 16-20). 
Regarding Claim 13, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the at least one first connection mechanism comprises a plurality of container magnets (7) (Para [0037], Ln 16). 
Regarding Claim 14, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses a second container (40) adapted to attach to the first container opposite the base (Para [0038], Ln 1-3; Fig 2). 
Regarding Claim 15, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses a mesh screen (5) (Para [0037], Ln 2-3; Fig 2) disposed between the first container and the second container.
Regarding Claim 18, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko further discloses the grinder comprising stainless steel, aluminum, polymer, stone, wood, or a combination of two or more thereof (Para [0034], Ln 5-8). 
Claims 5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over combined Witko/Eicher/Sahli/Moneta and in view of Franchet (WO2004037057), hereinafter Franchet 
(Examiner notes the references to Franchet pertain to the provided translation). 
Regarding Claim 5, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Combined Witko/Eicher/Sahli/Moneta is silent to lock structures. 
Franchet teaches a grinder (Ln 14). Franchet further teaches the upper bearing 
track (22) (Ln 42) comprises an upper lock structure (220) (Ln 27-30 & 104-105) (Fig 2); 
and the lower bearing track (21) comprises a lower lock structure (210) (Fig 2); 
wherein the upper lock structure engages the lower lock structure to keep the upper bearing track in rotational contact with the plurality of ball bearings (Examiner notes the ball bearings [212] & [213], of element [21] and [225] & [226], of element [22], only provide bearing contact when axially aligned as illustrated in Fig 3) disposed in the lower bearing track (Ln 91-92) (Fig 1). Franchet further teaches one advantage of the locking feature is to provide for axial adjustment of the grinding components. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher/Sahli/Moneta to include the upper bearing track comprising the upper lock structure and the lower bearing track comprising the lower lock structure, wherein the upper lock structure engages the lower lock structure to keep the upper bearing track in rotational contact with the plurality of ball bearings, as taught by Franchet, to provide for axial adjustment of the grinding components. 
Regarding Claim 9, alternate interpretation, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Combined Witko/Eicher/Sahli/Moneta is silent to the container is adapted to attach to the base with at least one connection mechanism chosen from a locking flange, a groove to receive a locking flange, and a threaded interface, and combinations thereof (Para [0037], Ln 16-20). 
Franchet teaches the first container is adapted to attach to the base with at least one connection mechanism chosen from a locking flange (211 ), a groove (210) to receive a locking flange, and combinations thereof (Fig.s 1 & 2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher/Sahli/Moneta to include the locking flange and the groove to receive the locking flange, as taught by Franchet, to provide for axial adjustment of the grinding components. 
Regarding Claim 10, combined Witko/Eicher/Sahli/Moneta/Franchet teaches all elements of the claimed invention as stated above. Franchet further teaches the locking flange comprises a rotational stop (211) (Fig.s 1 & 2). 
Regarding Claim 11, combined Witko/Eicher/Sahli/Moneta/Franchet teaches all elements of the claimed invention as stated above. Franchet further teaches the at least one first connection mechanism comprises a plurality of locking flanges (Fig 2). 
Regarding Claim 12, combined Witko/Eicher/Sahli/Moneta/Franchet teaches all elements of the claimed invention as stated above. Franchet further teaches the plurality of locking flanges comprises at least one rotational stop (211) (Fig.s 1 & 2). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over combined Witko/Eicher/Sahli/Moneta and in view of Dukat (US 9,757,733), hereinafter Dukat. 
Regarding Claim 16, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above. Witko discloses the second container is adapted to attach to the first container with at least one second connection mechanism comprises a container magnet (7) (Fig 2). Combined Witko/Eicher is silent to the second container is adapted to attach to the first container with a threaded interface. 
Dukat teaches a grinder (Col 1, Ln 56). Dukat further teaches a first (8) and second container (10), connected to the base (6) (Fig.s 3NB). Dukat further teaches the second container is adapted to attach to the first container (Col 16, Ln 14-15) with a threaded interface (48) (Col 16, Ln 18-21 ). Dukat further teaches this method of attaching the first and second containers allows for a quicker separation or coupling of the two elements (Col 16, Ln 29-33). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Witko/Eicher/Sahli/Moneta to include adaptation of the second container to attach to the first container with a threaded interface, as taught by Dukat, to allow for a quicker separation or coupling of the two elements. 
Regarding Claim 17, combined Witko/Eicher/Sahli/Moneta/Dukat teaches all elements of the claimed invention as stated above. Witko/Eicher/Sahli/Moneta/Dukat further teaches the at least one second connection mechanism comprises a threaded interface (48) (Col 16, Ln 14-15). 
Regarding Claim 19, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above.  Witko is silent to a ceramic bearing element.  Eicher teaches a ceramic bearing element (19) (Para [0032], Ln 10-12). 
Regarding Claim 20, combined Witko/Eicher/Sahli/Moneta teaches all elements of the claimed invention as stated above.  Witko is silent to a polymer bearing element.  Moneta teaches polymer materials for bearings (78) (Para [0085], Ln 10, 13, 15-18) & (104) (Para [0089], Ln 6-8). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruzycky (US 7,886,999), hereinafter Ruzycky.  Ruzycky teaches a device and a method for grinding food items. 
Biernatek (US-20180049591), hereinafter Biernatek.  Biernatek teaches a grinding mechanism for food products, having ball bearings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725